

	

		III

		109th CONGRESS

		1st Session

		S. RES. 123

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Hatch (for himself,

			 Mr. Cornyn, Mr.

			 Grassley, Mrs. Hutchison,

			 Mr. Martinez, and

			 Ms. Murkowski) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Designating April 30, 2005, as Dia

		  de los Niños: Celebrating Young Americans, and for other

		  purposes.

	

	

		Whereas many nations throughout the world, and especially

			 within the Western hemisphere, celebrate Día de los Niños, or

			 Day of the Children on the 30th of April, in recognition and

			 celebration of their country’s future—their children;

		Whereas children represent the hopes and dreams of the

			 people of the United States;

		Whereas children are the center of American

			 families;

		Whereas children should be nurtured and invested in to

			 preserve and enhance economic prosperity, democracy, and the American

			 spirit;

		Whereas Hispanics in the United States, the youngest and

			 fastest growing ethnic community in the Nation, continue the tradition of

			 honoring their children on this day, and wish to share this custom with the

			 rest of the Nation;

		Whereas 1 in 4 Americans is projected to be of Hispanic

			 descent by the year 2050, and as of 2003, approximately 12,300,000 Hispanic

			 children live in the United States;

		Whereas traditional Hispanic family life centers largely

			 on children;

		Whereas the primary teachers of family values, morality,

			 and culture are parents and family members, and we rely on children to pass on

			 these family values, morals, and culture to future generations;

		Whereas more than 500,000 children drop out of school each

			 year, and Hispanic dropout rates are unacceptably high;

		Whereas the importance of literacy and education are most

			 often communicated to children through family members;

		Whereas families should be encouraged to engage in family

			 and community activities that include extended and elderly family members and

			 encourage children to explore, develop confidence, and pursue their

			 dreams;

		Whereas the designation of a day to honor the children of

			 the United States will help affirm for the people of the United States the

			 significance of family, education, and community;

		Whereas the designation of a day of special recognition

			 for the children of the United States will provide an opportunity for children

			 to reflect on their future, to articulate their dreams and aspirations, and to

			 find comfort and security in the support of their family members and

			 communities;

		Whereas the National Latino Children’s Institute, serving

			 as a voice for children, has worked with cities throughout the country to

			 declare April 30 as Día de los Niños: Celebrating Young

			 Americans—a day to bring together Hispanics and other communities

			 nationwide to celebrate and uplift children; and

		Whereas the children of a nation are the responsibility of

			 all its people, and people should be encouraged to celebrate the gifts of

			 children to society—their curiosity, laughter, faith, energy, spirit, hopes,

			 and dreams: Now, therefore, be it

		

	

		That the Senate—

			(1)designates April

			 30, 2005, as Día de los Niños: Celebrating Young Americans;

			 and

			(2)calls on the

			 people of the United States to join with all children, families, organizations,

			 communities, churches, cities, and States across the United States to observe

			 the day with appropriate ceremonies, including activities that—

				(A)center around

			 children, and are free or minimal in cost so as to encourage and facilitate the

			 participation of all our people;

				(B)are positive and

			 uplifting and that help children express their hopes and dreams;

				(C)provide

			 opportunities for children of all backgrounds to learn about one another’s

			 cultures and to share ideas;

				(D)include all

			 members of the family, and especially extended and elderly family members, so

			 as to promote greater communication among the generations within a family,

			 enabling children to appreciate and benefit from the experiences and wisdom of

			 their elderly family members;

				(E)provide

			 opportunities for families within a community to get acquainted; and

				(F)provide children

			 with the support they need to develop skills and confidence, and to find the

			 inner strength—the will and fire of the human spirit—to make their dreams come

			 true.

				

